     Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 1 of 14




 1     Ara Sahelian, Esq., [CBN 169257]
 2     SAHELIAN LAW OFFICES
       23276 South Pointe Drive, Suite 216
 3     Laguna Hills, CA 92653
 4     949. 859. 9200
 5
       e-mail: sahelianlaw@me.com
       Attorneys for Fogo De Chao Churrascaria (San Jose) LLC
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT
10                      CALIFORNIA NORTHERN DISTRICT
                              (San Jose Courthouse)
11
12
13
14
15     Scott Johnson,
16
                                                  CASE NO.: 5:21-cv-02859-BLF
17                  Plaintiff,

18                                                The Honorable Beth Labson Freeman
                        vs.
19                                                POINTS AND AUTHORITIES TO
       Fogo De Chao Churrascaria (San
20                                                MOTION TO DISMISS
21     Jose) LLC
                                                  Hearing Date: 9/30/21
22                                                Time: 9:00 AM
                   Defendant.
23
24
25
26
27
28

                         POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 1 -
       Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 2 of 14




 1                           POINTS AND AUTHORITIES TO
 2                          MOTION TO DISMISS [FRCP 12(b)1]
 3
             I. INTRODUCTION
 4
 5           This Motion is being made on behalf of Fogo De Chao Churrascaria (San
 6        Jose) LLC (hereinafter also "Defendant"). Plaintiff, Scott Johnson,
 7
 8        (hereinafter also "Johnson"), filed the instant action against Defendant, in
 9        relation to a property located at 377 Santana Row, San Jose (hereinafter
10
          also, "Property"), asserting claims for “the Americans with Disabilities Act;
11
12        the Unruh Civil Rights Act .”
13
             II. BACKGROUND
14
15           Johnson alleges he is confined to a wheelchair, and that he was unable to
16
          dine outdoors at Fogo de Chao restaurant (hereinafter "Restaurant").
17
18        Johnson considers himself a "Tester," and alleges that he intends to return to
19
          the restaurant once the "barriers" are removed. Johnson's allegation that he
20
21        was denied full and equal access is implausible. Exhibits B and C depict the
22
          outdoor dining area. Johnson could have easily sat at the table circled in red.
23
24        Johnson’s other option was to sit at a table, with its leaves extended,
25        providing him with ample knee and toe clearance (See Exhibit D). The
26
27        Americans with Disabilities Accessibility Guidelines require no more than
28

2125                       POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 2 -
       Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 3 of 14




 1
          17 inches in knee and toe clearance (see Exhibit E). Here, he has 23 inches
 2
 3        of knee and toe clearance, yet he alleges he was unable to dine because of
 4        insufficient toe and knee clearance.
 5
 6
             To demonstrate the implausibility of Johnson's allegation, Defendant

 7        purchased an ordinary wheelchair, (see Exhibit F), and positioned the
 8
          wheelchair at an ordinary dining table, even one without its leaves extended.
 9
10        The wheelchair slid under the table far enough to allow the user to dine
11
          comfortably.
12
13           The Restaurant's customers other than Johnson who are confined to
14
          wheelchairs do not seemed to have any difficulty using its ordinary tables
15
16        (see Exhibit G). Johnson could have as well.
17
             Johnson does not allege the reason why he was unable to dine at the
18
19        Restaurant, other than stating that there was "insufficient knee and toe
20
          clearance." He is silent as to the extent to which the space provided for his
21
22        knees and toes was insufficient, and how he arrived at that conclusion. For
23        instance, did he attempte to use the tables? If so, what did he experience?
24
25
          The parties have had an opportunity to discuss the issues relative to outdoor

26        dining. Johnson has refused to dismiss the action. (See Exhibit A for a true
27
28

2125                       POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 3 -
       Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 4 of 14




 1        and correct copy of the request).
 2
 3           III. DISCUSSION
 4           There are 279 pages to The 2010 ADA Standards for Accessible Design
 5
          (the Guidelines) published by the Department of Justice, and 170 pages to
 6
 7        the Guidance on the 2010 ADA Standards for Accessible Design. A single
 8
          deviation, however minor, from any provision found in their pages, provides
 9
10        the pretext for one of a handful of plaintiff’s firms, filing these cases on an
11
          industrial scale, to cash-in.
12
13           To be clear, a violation of the Guidelines, alone, does not make a lawsuit.
14
          While a plaintiff may obtain an injunction against impending
15
16        discrimination, this “does not transform the ADA into an open-ended
17
          private attorney general statute, because the scope of such an injunction is
18
19        limited.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 953 (9th Cir.
20        2011) (en banc). A plaintiff must plead harm that is concrete (not abstract),
21
22        and particularized. Johnson pleads no such harm. The case must be
23        dismissed. Johnson cannot vindicate the rights of disabled persons
24
          generally. The Attorney General is "the proper entity to bring such an
25
26        action." 42 U.S.C. § 12188(b) ("Enforcement by Attorney General"). Even a
27
28

2125                        POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 4 -
       Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 5 of 14




 1        "tester" plaintiff may not sue a business for injunctive relief simply because
 2
          an ADA violation exists.
 3
 4           a. Failure to State a Claim Pursuant to Rule 12(b)(6)
 5
             In the initial complaint, Johnson alleges that on the dates of his visits
 6
 7        “the defendants failed to provide wheelchair accessible dining surfaces in
 8
          conformance with the ADA Standards as it relates to wheelchair users like
 9
10        the plaintiff.” ¶10; that what he encountered “is the lack of sufficient knee
11
          or toe clearance under the dining surfaces located outside in the patio in
12
13        front of the Restaurant for wheelchair users.” And that he “believes that
14        there are other features of the dining surfaces that likely fail to comply with
15
16        the ADA Standards ..." ¶12.
17           The Complaint was amended:
18
             Paragraph 11 was amended from “The Restaurant provides dining
19
20        surfaces to its customers but fails to provide any wheelchair accessible
21
          dining surfaces.” to “The Restaurant provides dining surfaces to its
22
23        customers but fails to provide any wheelchair accessible dining surfaces.
24
          The Restaurant provides both indoor and outdoor seating as a privilege to its
25
26        customers.”
27
28

2125                       POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 5 -
       Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 6 of 14




 1           Paragraph 12 was amended from “One problem that plaintiff encountered
 2
          is the lack of sufficient knee or toe clearance under the dining surfaces
 3
 4        located outside in the patio in front of the Restaurant for wheelchair users.”
 5
          to “One problem that plaintiff encountered is the lack of sufficient knee or
 6
 7        toe clearance under the dining surfaces located outside in the patio in front
 8
          of the Restaurant for wheelchair users. Plaintiff desired to eat outside
 9
10        because he enjoys the views and patio dining experience. The tables had a
11
          pedestal style support that did not provide enough knee and/or toe clearance.
12
13        Without this clearance, it is difficult for plaintiff to pull under the table. This
14        means that plaintiff has to sit relatively far from the table making dining
15
16        difficult. Plaintiff risks spilling his food, which is embarrassing and
17        frustrating.”
18
             Paragraph 33 was removed from the FAC, in the Complaint it read
19
20        “Although the plaintiff encountered frustration and difficulty by facing
21
          discriminatory barriers, even manifesting itself with minor and fleeting
22
23        physical symptoms, the plaintiff does not value this very modest physical
24
          personal injury greater than the amount of the statutory damages.”
25
26           Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include
27
28

2125                        POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 6 -
       Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 7 of 14




 1        "a short and plain statement of the claim showing that the pleader is entitled
 2
          to relief." Fed. R. Civ. P. 8(a)(2). A complaint that fails to meet this
 3
 4        standard may be dismissed pursuant to Rule 12(b)(6). See Fed. R. Civ. P. 12
 5
          (b)(6). To overcome a Rule 12(b)(6) motion to dismiss after the Supreme
 6
 7        Court's decisions in Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L.
 8
          Ed. 2d 868 (2009) and Bell Atlantic Corporation v. Twombly, 550 U.S. 544,
 9
10        127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007), a plaintiff's "factual allegations
11
          [in the complaint] 'must . . . suggest that the claim has at least a plausible
12
13        chance of success.'" Levitt v. Yelp! Inc., 765 F.3d 1123, 1135 (9th Cir. 2014)
14        (emphasis added). The court "accept[s] factual allegations in the complaint
15
16        as true and construe[s] the pleadings in the light most favorable to the
17        nonmoving party." Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
18
          1025, 1031 (9th Cir. 2008). But "allegations in a complaint . . . may not
19
20        simply recite the elements of a cause of action [and] must contain sufficient
21
          allegations of underlying facts to give fair notice and to enable the opposing
22
23        party to defend itself effectively." Levitt, 765 F.3d at 1135 (quoting Eclectic
24
          Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 996 (9th Cir.
25
26        2014)). "A claim has facial plausibility when the Plaintiff pleads factual
27
28

2125                        POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 7 -
       Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 8 of 14




 1        content that allows the court to draw the reasonable inference that the
 2
          Defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678. "The
 3
 4        plausibility standard is not akin to a 'probability requirement,' but it asks for
 5
          more than a sheer possibility that a defendant has acted unlawfully." Id.
 6
 7        (quoting Twombly, 550 U.S. at 556).
 8
             The Complaint alleges that Johnson was unable to dine at the patio.
 9
10        Johnson’s allegation is implausible in view of the many options at his
11
          disposal. (see Exhibits B, C, and F).The allegation simply recites the
12
13        elements of an ADA cause of action without more. For instance, what is the
14        knee clearance that Johnson requires? What is the toe clearance? How far
15
16        away from the edge of the table does he prefer sitting?
17           It is not sufficient for a pleading to "simply recite the elements of a cause
18
          of action." Starr v. Baca, 652 F.3d 1202, 1216. Complaints must "plausibly
19
20        suggest an entitlement to relief, such that it is not unfair to require the
21
          opposing party to be subjected to the expense of discovery and continued
22
23        litigation." Id. Whitaker v. Tesla Motors, Inc., 985 F.3d 1173, 1177.
24
             Tesla is one of three similar decisions by the Ninth Circuit holding that
25
26        formulaic pleadings commonly seen in ADA cases do not satisfy Rule 8's
27
28

2125                        POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 8 -
       Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 9 of 14




 1        requirement. Whitaker v. Pan. Joes Inv’rs LLC, 2021 U.S. App. LEXIS
 2
          1985 (9th Cir. 2020), and Whitaker v. Body, Art & Soul Tattoos L.A., LLC,
 3
 4        2021 U.S. App. LEXIS 1991 (9th Cir. 2020), are the other two. (Defendant
 5
          Body, Art & Soul Tattoos was represented by the undersigned on appeal).
 6
 7        All three cases provide that the stringent pleading standard established by
 8
          Iqbal/Twombly apply to disability access plaintiffs' allegations.
 9
10           b. The Complaint Is Also Jurisdictionally Defective and Subject to
11
          Dismissal under Federal Rule of Civil Procedure 12(b)(1)
12
13           “[A] disabled individual claiming discrimination must satisfy the case or
14        controversy requirement of Article III by demonstrating his standing to sue
15
16        at each stage of the litigation.” Chapman, 631 F.3d 939, 946. To establish

17        standing, a plaintiff must allege that he or she: “(1) suffered an injury in
18
          fact, (2) that is fairly traceable to the challenged conduct of the defendant,
19
20        and (3) that is likely to be redressed by a favorable judicial decision.”
21
          Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016). “Where, as here, a case
22
23        is at the pleading stage, the plaintiff must clearly . . . allege facts
24
          demonstrating each element.” Id. In the context of Americans with
25
26        Disabilities Act (“ADA”) actions, where a private litigant is only entitled to
27
28

2125                        POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 9 -
     Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 10 of 14




 1       injunctive relief, the plaintiff “must additionally demonstrate a sufficient
 2
         likelihood that he will again be wronged in a similar way. That is, the
 3
 4       plaintiff must establish a real and immediate threat of repeated injury.”
 5
         Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1081 (9th Cir. 2004).
 6
 7          At this writing we are left in the dark as to how Johnson was denied full
 8       and equal access. Bare allegations are insufficient to establish “a
 9
10       particularized injury that affect[s] the plaintiff in a personal and individual
11       way.” Safer Chemicals, Healthy Families v. U.S. Envtl. Prot. Agency, 943
12
         F.3d 397, 411 (9th Cir. 2019) (internal quotation marks omitted).
13
14             [w]hile [the court is] mindful of the generous pleading
15             standards that apply to civil rights plaintiffs, a liberal
               interpretation of a . . . civil rights complaint may not supply
16
               essential elements of the claim that were not initially pled. . . .
17             Although [plaintiff] alleges that he is physically disabled, and
18             that he . . . [personally] encountered architectural barriers that
               denied him full and equal access, he never alleges what those
19             barriers were and how his disability was affected by them so as
20             to deny him the full and equal access that would satisfy the
21             injury-in-fact requirement (i.e., that he personally suffered
               discrimination under the ADA on account of his disability).
22
23          Chapman, 631 F.3d at 954. Johnson concludes that he was denied full
24
         and equal access, but fails to allege any facts which, if true, would
25
26       demonstrate this legal conclusion. Johnson's “formulaic recitation” of the
27
28

2125                      POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 10 -
     Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 11 of 14




 1       elements of an ADA claim “fails to sufficiently allege the essential
 2
         elements of Article III standing.” Chapman, 631 F.3d at 954.
 3
 4          A factual jurisdictional challenge is in order. The Americans with
 5
         Disabilities Accessibility Guidelines (“Guidelines”) require 17 inches below
 6
 7       table clearance to allow for a wheelchair to slide under the table. 11 inches
 8       for knee clearance (horizontally) plus 6 inches for toe. (see Exhibit E). Here,
 9
10       distance between the center support column and the edge of a table
11       measures 23 inches. Fully six inches more that required by the Guidelines
12
         (see Exhibit D). With the round leaf retracted, that distance is reduced to 16
13
14       inches, a trifle shy of the 17 inches required by the Guidelines. In resolving
15
         a factual dispute as to the existence of subject matter jurisdiction, the Court
16
17       may review extrinsic evidence beyond the complaint without converting a
18
         motion to dismiss into one for summary judgment. Safe Air for Everyone v.
19
20       Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). Even the table feet, which
21
         measure 2 inches high, would not have been an impediment to Johnson had
22
23       he chosen to sit at an ordinary table. His footrests, as can be seen from
24
         Exhibit H, appear to be at least 2 inches off the ground. Johnson’s
25
26       wheelchair would have had no difficulty sliding above the feet.
27          The upshot is this: Johnson could have easily dined at any table at the
28

2125                      POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 11 -
     Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 12 of 14




 1
         restaurant. (see Exhibits B, C, and F). Other wheelchair bound customers
 2
 3       do. (see Exhibit G).
 4          Johnson is silent as to how he has been harmed by the alleged
 5
 6
         unavailability of accessible dining tables. For instance, what exactly would

 7       have occurred had he actually attempted to use a table without the leaves
 8
         extended, or one with the leaves extended. Would he have found the
 9
10       configuration shown in Exhibits B, C and F to be unacceptable to him. They
11
         do, after all, provide ample clearance for his wheelchair.
12
13          The Chapman court recognized that “once a disabled plaintiff has
14
         encountered a barrier violating the ADA, that plaintiff will have a personal
15
16       stake in the outcome of the controversy so long as his or her suit is limited
17
         to barriers related to that person's particular disability.” Chapman, 631 F.3d
18
19       at 947. A plaintiff “cannot satisfy the demands of Article III by alleging a
20
         bare procedural violation.” Spokeo, 136 S.Ct. at 1550.
21
22          c. Johnson Has Not Alleged Facts Demonstrating the Likelihood of
23       Future Injury
24
25
            Johnson must show at each stage of the proceedings either that he

26       is deterred from returning to the facility or that he intends to return to
27
28

2125                      POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 12 -
     Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 13 of 14




 1       the facility and is therefore likely to suffer repeated injury. He lacks
 2
 3       standing if he is indifferent to returning to the Property or if his
 4       alleged intent to return is not genuine, or if the alleged barriers do not
 5
         pose a real and immediate threat. Chapman, 631 F.3d 939, 953.
 6
 7          Even if Johnson sufficiently alleged that he personally encountered
 8
         an architectural barrier, he fails to establish a likelihood of future
 9
10       injury. “In evaluating whether an ADA plaintiff has established a
11
         likelihood of future injury, courts have looked to: (1) the proximity of
12
13       the place of public accommodation to plaintiff's residence, (2)
14
         plaintiff's past patronage of defendant's business, (3) the
15
16       definitiveness of plaintiff's plans to return, and (4) plaintiff's
17
         frequency of travel near defendant.” Molski v. Kahn Winery, 405 F.
18
19       Supp.2d 1160, 1163 (C.D. Cal. 2005); Chapman, 631 F.3d at 949-50.
20       The Complaint is silent as to Mr. Johnson’s residence, the number of
21
22       times he has previously dined at the restaurant, and the reasons why
23       he wishes to return to the restaurant. Simply alleging that he has an
24
         intent to return "some day" is insufficient for standing purposes.
25
26       Johnson has filed several thousand lawsuits, alleging plans to revisit
27
28

2125                       POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 13 -
     Case 5:21-cv-02859-BLF Document 17-1 Filed 06/23/21 Page 14 of 14




 1       each property. The allegation is implausible.
 2
            IV. CONCLUSION
 3
 4          Johnson will have to allege well pleaded facts, and not legal conclusions,
 5
         to state a claim for relief. But he cannot. His allegation that he was denied
 6
 7       full and equal access is not supported by the facts.
 8
            Johnson has had two opportunities, now, to draft a proper complaint. He
 9
10       has not. The first amended complaint should be dismissed with prejudice.
11
         For all the foregoing reasons Johnson's complaint must be dismissed.
12
13          Respectfully submitted:
14          Date: 6/23/2021
15
16                                                              SAHELIAN LAW OFFICES
17
18                                                         ___________________________
                                                                       Ara Sahelian, Esq.
19
20
21
22
23
24
25
26
27
28

2125                      POINTS AND AUTHORITIES TO MOTION TO DISMISS - Page 14 -
